DETAILED ACTION


Acknowledgement



This action is in response to the request for continued examination (RCE) filed on 08/30/2022.


Status of Claims



Claims 2 and 5 have been cancelled. 
Claims 1, 6, 7, and 12-15 have been amended. 
Claims 1, 3-4, and 6-18 are now pending.



Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.



Response to Arguments

Applicant's arguments filed on 08/30/2022 regarding the 35 U.S.C. 101, 102, and 103 rejections of the claims have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that claims 1 and 13-15 as amended meet the requirement of 35 U.S.C. 101.
The Examiner respectfully disagrees. Claims 1 and 13-15 are still directed to the abstract idea of Mental Processes because the claims describes a process of acquiring and analyzing sensor data, generating and evaluating an estimation model that estimates output data, and displaying estimation results. The additional elements recited in the claims do not integrate the abstract idea into a practical application or provide an inventive concept (i.e. significantly more). Although, the amended claims recite optimization (i.e. improvement) of the estimation model, this is not an improvement to a computer or another technology. The improvement of the estimation model is an improvement to the abstract idea. Therefore, the 35 U.S.C. 101 rejection is maintained.
  	As per the 102 and 103 rejections, the Applicant argues in summary that Noda does not teach all of the limitations of amended claim 1 and similar independent claims 13-15.
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 102 and 103 rejections has been withdrawn. However, upon further consideration, a new ground of rejection is made for claims 1 and 13-15. See details below.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, and 6-18 are rejected under 35 U.S.C. 101 because the claimed invention, “Information Processing Device, Information Processing Method, and Computer Program Product”, is directed to an abstract idea, specifically Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1, 3, 4, and 6-18 are directed to a statutory category, namely a machine (claims 1, 3-4,  6-12, and 15-18), a process (claim 13) and a manufacture (claim 14).
Step 2A (1): Independent claims 1 and 13-15 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “collect time-series sensor data; analyzing time-series sensor data to detect what operating state among a plurality of operating states the target device is in; generate a plurality of segments that are obtained by segmenting the time-series sensor data in a time direction, wherein each of the plurality of segments is a segment in which one operating state among the plurality of operating states continues; acquire a certain first time from starting of observation of the time-series sensor data to a present time; select one or more segments from among the plurality of segments, wherein the one or more segments has a same operating state as an operating state of a segment including the first time and the one or more segments are less than all of the plurality of segments; extract target data that is the time-series data included in the one or more segments; generate an estimation model used for generating estimated data estimated to be output from the sensor at a time that is input based on the target data, wherein generating the estimation model includes: taking a portion of the extracted target data as learning data for generating the estimation model, defining another portion of the extracted target data as evaluation data, and evaluating estimation accuracy of the estimation model and optimizing the estimation model based on a difference between an estimated value estimated by the generated estimation model and the evaluation data; acquire a specified time posterior to the first time; generate the estimated data estimated to be output from the sensor at the specified time based on the estimation model; and output the estimated data (claims 1, 13-15); display an estimation image, wherein the estimation image includes an estimated value graph indicating the estimated data on a time axis, an actual value graph indicating the time-series sensor data on the time axis; a boundary time information indicating a boundary time the time axis of the plurality of segment, and target period information indicating a target period including the target data on the time axis (claim 15)”. These claims are directed towards acquiring and analyzing sensor data, generating and evaluating an estimation model that estimates output data, and displaying estimation results. Dependent claims 3-4, 6-12, and 16-17 further describe the acquisition and analysis of the sensor data, the generation of estimated data, and the displaying of results. The claimed invention can encompass a person analyzing, modeling, and estimating sensor data and displaying results on various graphs using pen and paper. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes observations, evaluations, judgments, and opinions. As per the 2019 PEG, mental processes include limitations of collecting information, analyzing it, and displaying certain results of the collection and analysis even if they are claimed as being performed on a computer. Therefore, claims 1, 3, 4, and 6-18 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 4, 6-7, and 9-15 recite additional elements of an information processing device, a memory, one or more processors, a target device, a sensor configured to observe a target device, a measuring device, a fuel cell, and information processing method executed by an information processing device, a computer program product having a non-transitory computer readable medium including programmed instructions, a computer, and an information processing device configured to display an estimation image. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the data analysis, data modeling and estimation, and displaying results. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1, 3, 4, and 6-18 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 4, 6-7, and 9-15 recite additional elements as stated above. As per the Applicant’s specification in pre-grant publication US 2021/0287154 A1, the information processing device comprising a memory, one or more processors, and a computer program product is interpreted as a computer as in Fig. 19; memory includes RAM, ROM, etc. [0150]; the processor is a CPU [0151]; the computer program product is a computer program recorded and provided in a computer-readable recording medium, such as a CD-ROM, FD, CD-R, and DVD [0156]; a target device is equipment used in social infrastructure and production sites [0030]; a sensor is a data gather device that observes environmental states, such as temperature and humidity of the target device [0031]; a measuring device measures that state of the target device and may be a voltage or current value [0109]; a fuel cell is an example target device [0108]; and a display control module displays the estimation image (i.e. graphs) [0107]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1, 3, 4, and 6-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2016/0202693 A1) in view of Nakajima (US 2020/0397346 A1)
As per claim 1 (Currently Amended) Noda teaches an information processing device comprising (Noda e.g. Fig. 1 Anomaly diagnosis system 1): a memory (Noda e.g. Fig. 1 Anomaly diagnosis system time series data storage 11 is a unit for storing the time series data [0045]. The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD [0240].) ; and one or more processors coupled to the memory and configured to (Noda e.g. Fig. 1-2, Fig. 1 Anomaly diagnosis system state measure calculator 12 includes a filtering processor 124 [0055]. Each of the configurations and functions can be realized with software by executing a program providing the function by a processor. The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD [0240].): 
Noda teaches collect time-series sensor data detected by a sensor configured to observe a target device; (Noda e.g. Fig. 1, An anomaly diagnosis system diagnosing a state of a machine facility comprising a time series data receiver acquiring sensor data as time series data from a plurality of sensors installed in the machine facility ([0009]-[0010]).)
Noda teaches by analyzing the time-series sensor data, chronologically detect what operating state among a plurality of operating states the target device is in; (Noda e.g. The anomaly diagnosis system comprise a state measure calculator calculating an anomaly measure or a performance measure as a state measure being an index indicating a state of the machine facility [0011]. The sensor data is handled as time series data associated with acquiring time (or time measured by the sensor). The time series data receiver successively stores the acquired latest (current) time series data [0043]. A state measure of the machine facility from now to a future is estimated using the acquired information (i.e. analysis) [0034]. States can include normal state, abnormal states, control state, and load state ([0040], [0049], and [0051]).)
Noda teaches generate a plurality of segments that are obtained by segmenting the time-series sensor data in a time direction, wherein each of the plurality of segments is a segment in which one operating state among the plurality of operating states continues;  (Noda e.g. Fig. 1, Sensor data or operation information, event information, and information regarding a facility load, operation reports, etc. in addition to the sensor data are obtained from the machine facility as a diagnosis target [0034]. When there are a plurality of machine facilities as the diagnosis target, the time series data is stored with association with each of the machine facilities as a diagnosis unit [0047]. The time series data stored in the time series data storage 11 includes event data, operation data, load data, maintenance history data, etc. (i.e. segments) as circumferential data in addition to the sensor data. Each piece of the data is associated with time when the data is acquired [0048]. Event data is data indicating an operation state of the machine facility and indicates, for example, a control state of operation patterns such as a start-up or stoppage of the machine facility [0049]. Load data is data indicating a load state on the machine facility and corresponds to, for example, a load state on the engine or a mileage, the number of patients in a medical facility, a hardness of a work to be processed in a machine tool [0051]. The Examiner submits that the event data and load data segments include identified operating state periods within the data segment (e.g. control state and load state).)
Noda teaches acquire a certain first time from starting of observation of the time-series sensor data to a present time; (Noda e.g. Fig. 1 anomaly diagnosis system 1 includes a reference period setting unit 19 [0042]. A reference period setting unit sets a reference period being a period for which the time series data corresponding to the state measure is acquired [0014]. The reference period setting unit sets, as the reference period, a first period including time when latest time series data is acquired or a second period shorter than the first period and including the time when the latest time series data is acquired [0015]. Time series data stored in the time series data storage 11 is referred to as past and current time series data [0045].)
Noda teaches select one or more segments from among the plurality of segments, wherein the one or more segments has a same operating state as an operating state of a segment including the first time and the one or more segments are less than all of the plurality of segments; (Noda e.g. The state measure calculator 12 inputs a type of sensor data used when the state measure is calculated from the sensor data extracting unit 18, and calculates the state measure using a multi-dimension sensor data [0053]. The sensor data extracting unit 18 extracts one or more pieces of sensor data (i.e. segments) largely influencing the state measure from the multi-dimensional sensor data stored in the time series data storage 11 and supplies a type of the extracted sensor data (i.e. same operating state data) to the state measure calculator 12 [0129]. When there are a lot of types of states to be estimated such as performance, and abnormality, the sensor data suitable for the type of the state is previously extracted [0133].)
Noda teaches extract target data that is the time-series sensor data included in the one or more segments; (Noda e.g. Fig. 1, The sensor data extracting unit 18 extracts one or more pieces of sensor data largely influencing the state measure from the multi-dimensional sensor data stored in the time series data storage 11 and supplies a type of the extracted sensor data to the state measure calculator 12 [0129]. The time series data stored in the time series data storage 11 includes event data, operation data, load data, maintenance history data, etc. (i.e. segments) as circumferential data in addition to the sensor data [0048].)
Noda teaches generate an estimation model used for generating estimated data estimated to be output from the sensor at a time that is input based on the target data, wherein generating the estimation model includes: (Noda e.g. Fig. 1, The approximation formula calculator 13 inputs information of a reference period of the time series data of the state measure which is referred when the approximation formula (i.e. estimation model) is calculated, i.e., a period for which the time series data (sensor data) corresponding to the state measure to be referred is acquired. Further, the approximation formula calculator 13 calculates the approximation formula which is fitted to the time series data of the state measure in the reference period indicated by the information. The approximation formula calculator 13 supplies the calculated approximation formula to the state measure estimating unit 14 [0099].), 2Application No. 17/001,860 Reply to Office Action of March 30, 2022 
Noda teaches taking a portion of the extracted target data as learning data for generating the estimation model, (Noda e.g. The state measure calculator 12 is a unit for calculating a certain state measure as an index indicating a state of the machine facility by a statistical method using the time series data as learned data with reference to the current and past time series data stored in the time series data storage 11. The state measure calculator supplies the calculated state measures to the approximation formula calculator (i.e. estimation model) [0053].)
Noda does not explicitly teach, however, Nakajima teaches defining another portion of the extracted target data as evaluation data, and (Nakajima e.g. Nakajima teaches an annotation method, device, a storage medium, and an identification system (Abstract). The annotation method includes acquiring sensor data in which the outputs of a sensor are arrayed in time series and providing a plurality of labels to the acquired sensor data (Abstract and [0057]). The label may be used for information processing such as machine learning [0013]. According to this method, labelled sensor data capable of constructing a trained learner having a high ability to perform a predetermined inference can be generated. The “trained learner” may be referred to as an “identifier” or a "classifier" (i.e. model) [0023]. Learning device 2 acquires the labelled sensor data 124 from the annotation device 1 and uses the acquired labelled sensor data 124 to perform the supervised learning of the learner (i.e. model). The learning device 2 constructs a trained learner having the ability to estimate the type of behavioral state of the worker based on the sensor data obtained from the camera and the activity sensor (Fig. 1 and [0063]). The learning data acquisition unit 211, of learning device 2, acquires a learning data set 125 used for machine learning. The learning processing unit 212 uses the learning data set 125 to perform supervised learning of a neural network 5 (i.e. model). The neural network 5 is an example of the “ learner " (Fig. 6 and [0115]). The performance evaluation unit 213, of learning device 2, evaluates the performance of the constructed trained neural network 5 (i.e. model) by using the evaluation data set 223 and stores the evaluation result as the evaluation result data 224 (Fig. 6 and [0115]). The evaluation data set 223 may be generated from a portion other than the portion used as the learning data set 125 among the labelled sensor data 124 [0126].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Noda to include using sensor data as learning data and evaluation data in generating an estimation model as taught by Nakajima in order to evaluate performance of the trained model (Nakajima e.g. [0125]).
Noda does not explicitly teach, however, Nakajima teaches evaluating estimation accuracy of the estimation model and optimizing the estimation model based on a difference between an estimated value estimated by the generated estimation model and the evaluation data; (The performance evaluation unit 213 inputs the sensor data 2231 of the evaluation data set 223 to the input layer 51 of the trained neural network 5 (i.e. model) and executes the arithmetic processing of the trained neural network 5 (i.e. model) to obtain an output value from the output layer 53. The output value indicates the result of performing a predetermined inference on the sensor data 2231 by the trained neural network 5 (i.e. model) (Fig. 7B and [0127]). The output value can indicate the result of estimating the behavioral state of the worker represented by the sensor data [0208]. The performance evaluation unit 213 compares the obtained output value with the label 2232 associated with the input sensor data 2231 to determine whether the predetermined inference on the sensor data 2231 performed by the trained neural network 5 (i.e. model) is correct (Fig. 7 and [0128]). Evaluation results can be expressed as a correct answer rate which is the ratio of the evaluation data set 223 for which the predetermined inference performed by the trained neural network 5 is correct in the evaluation data used for evaluation or an incorrect answer rate [0129]. In step S302, the control unit 11 operates as the segment correction unit 113 and changes the time width of the overlapping segment set in step S102 based on the evaluation result indicated by the acquired evaluation result data 224 (Fig. 17 and [0220]). The control unit 11 may change the time width of the overlapping segment by narrowing or expanding the time width of the overlapping segment when the correct answer rate indicated by the evaluation result data 224 is less than or equal to a predetermined threshold (i.e. optimize) (Fig. 17 step S302, [0024],  and [0221]). In the process of executing the repetitive processing, the time width of the overlapping segment can be adjusted by the processing of step S302 so that the evaluation result on the trained neural network 5 becomes better [0242].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Noda to include evaluating estimation accuracy of the model and optimizing the estimation model based on a difference between an estimated value estimated by the generated estimation model and the evaluation data as taught by Nakajima so that the evaluation result on the trained neural network become better (Nakajima e.g. [0242]).
Noda teaches acquire a specified time posterior to the first time; (Noda e.g. Fig. 1, The reference period setting unit sets, as the reference period, a first period including time when latest time series data is acquired or a second period shorter than the first period and including the time when the latest time series data is acquired [0015]. Time series data stored in the time series data storage 11 is referred to as past and current time series data [0045].)
Noda teaches generate the estimated data estimated to be output from the sensor at the specified time based on the estimation model; and (Noda e.g. Fig. 1; An approximation formula calculator (i.e. model) calculates a state measure being an index indicating a state of the machine facility, such as anomaly and a performance by a statistical method in which the time series data is used as learned data (Abstract). The anomaly diagnosis system state measure estimating unit 14 estimates a future state measure using the approximation formula (i.e. model) in which a predetermined period from the present to a future is set as an estimation period (in Fig. 7, a period from time t0 to t2) [0111].)
Noda teaches output the estimated data (Noda e.g. The output unit 17 provide a graphical indication of the data regarding the state measure (anomaly measures, performance measures) as shown in Figs. 7 and 8 [0128]. Figs. 7 and 8 include estimation periods t0 to t2.).
As per claim 3 (Original), Noda in view of Nakajima teach the device according to claim 1, Noda also teaches wherein the first time is present time. (Noda e.g. Figs. 1 and 7; The time series data stored in the time series data storage 11 is appropriately referred as past and current time series data [0045]. The reference period setting unit 19 sets, as the reference period, a first period including time when latest time series data is acquired (i.e. present time) or a second period shorter than the first period and including the time when the latest time series data is acquired [0015]. Fig. 7 graphical chart displays a present time “t0” and past time “t1” [0115].)
As per claim 4 (Original), Noda in view of Nakajima teach the device according to claim 1, Noda also teaches wherein the one or more processors are configured to generate the estimated data in a specified time range. (Noda e.g. Figs. 1 and 7-8, A state measure estimating unit 14 estimates the state measure until a predetermined future time using the approximation formula [0013]. A state measure being an index indicating a state of the machine facility, such as anomaly and a performance [0011]. Figs. 7-8 graphical charts display estimated data 203 and 303 in the estimation period time t0 to t2.)
As per claim 6 (Currently Amended), Noda in view of Nakajima teach the device according to claim 1, wherein the one or more processors are configured to: 3Application No. 17/001,860 Reply to Office Action of March 30, 2022
Noda teaches segment the sensor data into the segments by each of a plurality of methods; (Noda e.g. Sensor data or operation information, event information, and information regarding a facility load, operation reports, etc. in addition to the sensor data are obtained from the machine facility as a diagnosis target [0034]. When there are a plurality of machine facilities as the diagnosis target, the time series data is stored with association with each of the machine facilities as a diagnosis unit [0047]. The time series data stored in the time series data storage 11 includes event data, operation data, load data, maintenance history data, etc. (i.e. segments) as circumferential data in addition to the sensor data. Each piece of the data is associated with time when the data is acquired [0048]. The Examiner submits that the sensor data is segmented based on time and also based on parameters such as event, operation, load, maintenance history, etc.)
Noda teaches generate a plurality of the estimation models using the segments resulting from segmentation by each of the methods; and (Noda e.g. Fig. 1, The anomaly diagnosis system 1 according to the second embodiment calculates a first and a second approximation formula (i.e. models) using the state measure in the reference period to make long-period and short-period predictions, respectively [0177]. The approximation formula calculator 12 may calculate the first and second approximation formulas using state measures calculated using the time series data of the multi-dimensional vectors in which combinations of sensor data are different [0197].)
Noda teaches select one estimation model out of the estimation models based on evaluation of the estimation accuracy and use the selected estimation model. (Noda e.g. Noda teaches using a first approximation formula (i.e. model) for a long period predictions and a second approximation formula (i.e. model) for a short period prediction ([0177] and [0191]). Different filtering processes may be applied to the state measure for calculating the first approximation formula and the state measure for calculating the second approximation formula (e.g. low-pass and high-pass) ([0181]-[0183]). The filtering process removes of suppresses data to increase accuracy ([0182] and [0183]).)
As per claim 7 (Currently Amended), Noda in view of Nakajima teach the device according to claim 1, wherein the one or more processors are configured to: 
Noda teaches generate a representative value that represents a target predetermined period for each predetermined period in the target data and generate representative value data corresponding to a set of the generated representative values; and (Noda e.g. Fig. 2 state measure calculator; The state measure calculator 12 is a unit for calculating a certain state measure as an index indicating a state of the machine facility by a statistical method using the time series data as learned data with reference to the current and past time series data stored in the time series data storage 11 [0053]. The state measure integrator 123 inputs the state measures calculated and sent by the first state measure calculator 121 and the second state measure calculator 122 and integrates the two state measures into one value [0059]. As the method of integrating the two state measures, a harmonic mean, a weighted average, etc. are usable [0060].)
Noda teaches generate the estimation model based on the representative value data. (Noda e.g. Figs. 1 and 2, The state measure calculator 12 supplies the calculated state measures (i.e. representative value data) to the approximation formula calculator 13 [0053]. The approximation formula calculator 13 calculates the approximation formula (i.e. model) which is fitted to the time series data of the state measure in the reference period indicated by the information [0099].)
As per claim 8 (Original), Noda in view of Nakajima teach the device according to claim 7, Noda also teaches wherein the representative value is a mean or a median of a plurality of sensor values included in the target predetermined period. (Noda e.g. Fig. 2, The state measure integrator 123 inputs the state measures calculated and sent by the first state measure calculator 121 and the second state measure calculator 122 and integrates the two state measures into one value [0059]. As the method of integrating the two state measures, a harmonic mean, a weighted average, etc. are usable [0060].)
As per claim 9 (Original), Noda in view of Nakajima teach the device according to claim 1, wherein the one or more processors are configured to: 
Noda teaches acquire event data indicating information on an event occurring for the target device; and (Noda e.g. Sensor data or operation information, event information, and information regarding a facility load, operation reports, etc. in addition to the sensor data are obtained from the machine facility as a diagnosis target [0034]. Event data is data indicating an operation state of the machine facility and indicates, for example, a control state of operation patterns such as a start-up or stoppage of the machine facility [0049].)
Noda teaches remove or select data in a period determined based on occurrence of the event from among the target data based on the event data. (Noda e.g. A filtering process may be applied to the state measure used for calculating an approximation formula for a long period anomaly diagnosis to remove or decrease components have a frequency higher than a predetermined frequency [0071].)
As per claim 12 (Currently Amended), Noda in view of Nakajima teach the device according to claim 1, wherein the one or more processors are configured to: 
Noda teaches extract the target data from among the sensor data for each of the operating states; (Noda e.g. Fig. 1, The anomaly diagnosis system 1 includes the state measure calculator acquiring sensor data from sensors in a machine facility as time series data (Abstract). The sensor data extracting unit 18 extracts one or more pieces of sensor data largely influencing the state measure from the multi-dimensional sensor data stored in the time series data storage 11 and supplies a type of the extracted sensor data to the state measure calculator 12 [0129].)
Noda teaches generate the estimation model based on corresponding target data for each of the operating states; and (Noda e.g. Fig. 1, The approximation formula calculator 13 inputs information of a reference period of the time series data of the state measure which is referred when the approximation formula (i.e. estimation model) is calculated, i.e., a period for which the time series data (i.e. sensor data) corresponding to the state measure to be referred is acquired. Further, the approximation formula calculator 13 calculates the approximation formula which is fitted to the time series data of the state measure in the reference period indicated by the information [0099].)
Noda teaches select the estimation model corresponding to the operating state of the segment including the first time and generate the estimated data by the selected estimation model. (Noda e.g. Fig. 1, The anomaly diagnosis system 1 according to the second embodiment calculates a first and a second approximation formula (i.e. models) using the state measure in the reference period to make long-period and short-period predictions, respectively [0177]. A first approximation formula (i.e. model) is used for a long period prediction and a second approximation formula (i.e. model) is used for a short period prediction ([0177] and [0191]). The state measure estimating unit 14 estimates the state measure until a predetermined future time using the approximation formula [0013]. A state measure being an index indicating a state of the machine facility, such as anomaly and a performance [0011]. Figs. 7-8 graphical charts display estimated data 203 and 303 in the estimation period time t0 to t2.)
As per claim 13 (Currently Amended) Noda teaches an information processing method executed by an information processing device, the information processing method causing the information processing device to perform (Noda e.g. Fig. 9; The present invention relates to an anomaly diagnosis system and an anomaly diagnosis method, for diagnosing a state of a machine facility [0003]. Fig. 9 is a flowchart illustrating a flow of the anomaly diagnosis process in the anomaly diagnosis system [0025].) : 
Noda teaches collecting time-series sensor data detected by a sensor configured to observe a target device; (See claim 1a for response.)
Noda teaches by analyzing the time-series sensor data, chronologically detecting what operating state among a plurality of operating states the target device is in; (See claim 1b for response.)
Noda teaches generating a plurality of segments that are obtained by segmenting the time-series sensor data in a time direction, wherein each of the plurality of segments is a segment in which one operating state among the plurality of operating states continues; (See claim 1c for response.)
Noda teaches acquiring a certain first time from starting of observation of the time-series sensor data to a present time; (See claim 1d for response.)
Noda teaches selecting one or more segments from among the plurality of segments, wherein the one or more segments have a same operating state as an operating state of a segment including the first time and the one or more segments are less than all of the plurality of segments; (See claim 1e for response.)
Noda teaches extracting target data that is the time-series sensor data included in the one or more segments;  (See claim 1f for response.)
Noda teaches generating an estimation model used for estimated data estimated to be output from the sensor at a time that is input based on the target data, wherein generating the estimation model includes (See claim 1g for response.): 
Noda teaches taking a portion of the extracted target data as learning data for generating the estimation model, 6Application No. 17/001,860 Reply to Office Action of March 30, 2022 (See claim 1g(i) for response.)
Noda in view of Nakajima teach defining another portion of the extracted target data as evaluation data, and  (See claim 1g(ii) for response.)
Noda in view of Nakajima teach evaluating an estimation accuracy of the estimation model and optimizing the estimation model based on a difference between an estimated value estimated by the generated estimation model and the evaluation data; (See claim 1g(iii) for response.)
Noda teaches acquiring a specified time posterior to the first time; (See claim 1h for response.)
Noda teaches generating the estimated data estimated to be output from the sensor at the specified time based on the estimation model; and (See claim 1i for response.)
Noda teaches outputting the estimated data. (See claim 1j for response.)
As per claim 14 (Currently Amended), Noda teaches a computer program product having a non-transitory computer readable medium including programmed instructions, the instructions causing a computer to execute (Noda e.g. A part or all of each of the configurations, functions, processing parts, processing methods can be realized with hardware, for example, an integrated circuit. Each of the configurations and functions can be realized with software by executing a program providing the function by a processor. The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD [0240].): 
Noda teaches collecting time-series sensor data detected by a sensor configured to observe a target device; (See claim 1a for response.)
Noda teaches by analyzing the time-series sensor data, chronologically detecting what operating state among a plurality of operating states the target device is in; (See claim 1b for response.)
Noda teaches generating a plurality of segments that are obtained by segmenting the time-series sensor data in a time direction, wherein each of the plurality of segments is a segment in which one operating state among the plurality of operating states continues; (See claim 1c for response.)
Noda teaches acquiring a certain first time from starting of observation of the time-series sensor data to a present time; (See claim 1d for response.)
Noda teaches selecting one or more segments from among the plurality of segments, wherein the one or more segments have a same operating state as an operating state of a segment including the first time and the one or more segments are less than all of the plurality of segments; 7Application No. 17/001,860 Reply to Office Action of March 30, 2022 (See claim 1e for response.)
Noda teaches extracting target data that is the time-series sensor data included in the one or more segments; (See claim 1f for response.)
Noda teaches generating an estimation model used for estimated data estimated to be output from the sensor at a time that is input based on the target data, wherein generating the estimation model includes (See claim 1g for response.) : 
Noda teaches taking a portion of the extracted target data as learning data for generating the estimation model, (See claim 1g(i) for response.)
Noda in view of Nakajima teach defining another portion of the extracted target data as evaluation data, and (See claim 1g(ii) for response.)
Noda in view of Nakajima teach evaluating estimation accuracy of the estimation model and optimizing the estimation model based on a difference between an estimated value estimated by the generated estimation model and the evaluation data; (See claim 1g(iii) for response.)
Noda teaches acquiring a specified time posterior to the first time; (See claim 1h for response.)
Noda teaches generating the estimated data estimated to be output from the sensor at the specified time based on the estimation model; and (See claim 1i for response.)
Noda teaches outputting the estimated data. (See claim 1j for response.)
As per claim 15 (Currently Amended), Noda teaches an information processing device comprising (Noda e.g. Fig. 1 Anomaly diagnosis system 1): a memory (Noda e.g. Fig. 1 Anomaly diagnosis system time series data storage 11 is a unit for storing the time series data [0045]. The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD [0240].); and 8Application No. 17/001,860 Reply to Office Action of March 30, 2022one or more processors coupled to the memory and configured to (Noda e.g. Fig. 1-2, Fig. 1 Anomaly diagnosis system state measure calculator 12 includes a filtering processor 124 [0055]. Each of the configurations and functions can be realized with software by executing a program providing the function by a processor. The information of the program providing each of the functions and information on a tape, a file, etc. can be stored in a recording unit such as a memory, a hard disk drive, an SSD (Solid State Drive) or on a recording medium such as an IC card, an SSD card, a DVD [0240].): 
Noda teaches collect time-series sensor data detected by a sensor configured to observe a target device; (See claim 1a for response.)
Noda teaches by analyzing the time-series sensor data, chronologically detect what operating state among a plurality of operating states the target device is in; (See claim 1b for response.)
Noda teaches generate a plurality of segments that are obtained by segmenting the time-series sensor data in a time direction, wherein each of the plurality of segments is a segment in which one operating state among the plurality of operating states continues; (See claim 1c for response.)
Noda teaches acquire a certain first time from starting of observation of the time-series sensor data to a present time; 9Application No. 17/001,860 Reply to Office Action of March 30, 2022 (See claim 1d for response.)
Noda teaches select one or more segments from among the plurality of segments, wherein the one or more segments has a same operating state as an operating state of a segment including the first time and the one or more segments are less than all of the plurality of segments; (See claim 1e for response.)
Noda teaches extract target data that is the time-series sensor data included in the one or more segments; (See claim 1f for response.)
Noda teaches generate an estimation model used for generating estimated data estimated to be output from the sensor at a time that is input based on the target data, wherein generating the estimation model includes (See claim 1f for response.): 
Noda teaches taking a portion of the extracted target data as learning data for generating the estimation model, (See claim 1g(i) for response.)
Noda in view of Nakajima teach defining another portion of the extracted target data as evaluation data, and (See claim 1g(ii) for response.)
Noda in view of Nakajima teach evaluating estimation accuracy of the estimation model and optimizing the estimation model based on a difference between an estimated value estimated by the generated estimation model and the evaluation data; (See claim 1g(iii) for response.)
Noda teaches acquire a specified time posterior to the first time; (See claim 1h for response.)
Noda teaches generate the estimated data estimated to be output from the sensor at the specified time based on the estimation model; and (See claim 1i for response.)
Noda teaches display an estimation image, (See claim 1j for response.)
Noda teaches wherein an the estimation image includes: an estimated value graph indicating the estimated data on a time axis (Noda e.g. Figs. 7-8 graphical chart elements 203 and 303; The waveform 203 shows, using a broken line, most probable values of the anomaly measure for the estimation period calculated using the first approximation formula [0206].); an actual value graph indicating the time-series sensor data observed by the sensor on the time axis (Noda e.g. Figs. 7-8 graphical chart elements 201 and 301; In Fig. 7, the waveform 201 indicates the actual measured values of the anomaly measure after the filter process [0115].); a boundary time information indicating boundary time on the time axis of the plurality of segments (Noda e.g. Figs. 7 and 8 graphical charts include a boundary time line (i.e. vertical line) at t0 to t1 that separates or segments data in the reference period section.); andReply to Office Action of March 30, 2022 a target period information indicating a target period including the target data on the time axis (Noda e.g. Figs. 7-8 include reference periods t0 and t1 (i.e. target period). A reference period is a period for which the time series data corresponding to the state measure is acquired [0014].).
As per claim 16 (Previously Presented), Noda in view of Nakajima teach the device according to claim 15, Noda teaches wherein the estimation image further comprises estimation interval information indicating a confidence interval that indicates a range of the estimated data estimated to be output with a predetermined probability. (Noda e.g. Figs. 7-8; As shown in Fig. 7, in the estimation period, the waveform 203 indicates most probable values of the estimated anomaly measures, and waveforms indicated with dot lines above and under the waveform 203 indicate the upper and lower limit values of the anomaly measure (i.e. a range) [0120]. A reliability of the estimation value can be grasped by calculating the upper and lower limit values of the anomaly measure in a reliable section of 95% by using an approximation formula in which the coefficients a, b are varied from most probable values by variations which are provided by multiplying the standard errors by 1.96 by 1.96 in Eq. (202), in addition to the most probable value of the estimated anomaly measure [0121].)
As per claim 17 (Original), Noda in view of Nakajima teach the device according to claim 16, Noda teaches wherein the estimation image further comprises risk probability information indicating risk probability that the estimated data is included in a predetermined risk range. (Noda e.g. Figs. 7-8 graphical chart elements 203 and 303 with upper and lower limits that include anomaly/performance measure estimation value with estimation error range.)
As per claim 18 (Previously Presented), Noda in view of Nakajima teach the device according to claim 17, wherein the estimation image further comprises risk time information indicating risk time when the estimated data is included in the risk range with a predetermined probability. (Noda e.g. Figs. 7-8 graphical chart RUL estimation value and estimation error. RUL (remaining useful life) corresponds to a period for which the machine facility as a diagnosis target operates within a normal range, but also corresponds to a period for which the performance reaches to a state in which the performance decreases under a predetermined level (for example, 60% of the maximum performance) [0039]. Figs. 7 and 8 graphical charts display most probable estimated values 203 and 303 beyond the threshold indicators 204 and 304 (i.e. normal operations). The areas beyond the threshold indicators are associated with a particular time period and are considered the risk range.)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (US 2016/0202693 A1) in view of Nakajima (US 2020/0397346 A1) and in further view of Kong et al. (US 2019/0018067 A1).
As per claim 10 (Original), Noda in view of Nakajima teach the device according to claim 9, wherein the one or more processors are configured to: 
Noda nor Nakajima explicitly teach, however, Kong teaches acquire data indicating that a measured value detected by a measuring device falls out of a predetermined value range as the event data, the measuring device being different from the sensor and measuring a state of the target device; and (Kong e.g. Figs. 1-3, Kong teaches an artificial intelligent fuel cell system 1000 that includes a sensor unit 200 which measures in real time data about each of the unit cells forming the fuel cell stack, temperature, pressure, humidity, and flow rates of reaction gases, and cooling water, and current and voltage data during an operation of a fuel cell (Fig. 1-2 and [0008]). Fig. 3 artificial intelligent unit 300 performance predicting and diagnosing unit compares the prediction value in the performance the performance predicting model with the measurement values measured in real time by the sensor unit 200 and determine whether the state of the fuel cell stack is a normal state or an abnormal state (e.g. degradation) from the difference between the prediction value and measurement value [0055]. Fig. 7 graph displays performance degradation state through a trend analysis of current density time series data [0026].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Noda in view of Nakajima’s anomaly diagnosis system to include measuring/collecting/monitoring sensor data from other target devices such as fuel cells as taught by Kong in order to control and optimize operating conditions to improve the durability of the fuel cell (Kong e.g. [0006]).
Noda teaches remove data in a period when the measured value falls out of the predetermined value range from among the target data based on the event data. (Noda e.g. A low-pass filtering process may be applied to the state measure used for calculating an approximation formula (i.e. model) for a long period anomaly diagnosis to remove or decrease components having a frequency higher than a predetermined frequency. This suppresses influence caused by a short period variation and provides a long period anomaly diagnosis with a high accuracy [0071].)
As per claim 11 (Original), Noda in view of Nakajima and Kong teach the device according to claim 10, Noda nor Nakajima explicitly teach, however, Kong teaches wherein the target device includes a fuel cell, and the measured value detected by the measuring device includes a voltage value or a current value output from the fuel cell. (Kong e.g. Figs. 1-2, Sensor unit 200 may measure in real time a current (density), voltage data, or a change in current and voltage data generated during an operation of the fuel cell stack 100 for every unit cell or for the entire fuel cell stack [0045].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Noda in view of Nakajima’s anomaly diagnosis system to include measuring/collecting/monitoring sensor data from other target devices such as fuel cells as taught by Kong in order to control and optimize operating conditions to improve the durability of the fuel cell (Kong e.g. [0006]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624